Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on July 30, 2019 for patent application 16/525,847.
Status of Claims
2.	 Claims 1-7 are now presented for examination in this office action.

Drawings
3.	The drawings are objected to because of the numbered boxes are missing descriptive labeling.  The drawings do not show every feature of the invention specified in the claims (e.g., descriptive labeling).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “which is" in claim 1 is a relative term which renders the claim indefinite.  The term "which is" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “a means" in claim 1 is a relative term which renders the claim indefinite.  The term "a means" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “that is further" in claim 1 is a relative term which renders the claim indefinite.  The term "that is further" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
to be" in claim 1 is a relative term which renders the claim indefinite.  The term "to be" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nano Switch User Guide (AEON LABS INC: April 24, 2018) hereinafter “AEON”.
	As to independent claim 1, AEON discloses an electronic system that controls electrical devices comprising: 

    PNG
    media_image1.png
    318
    643
    media_image1.png
    Greyscale


a means for radio communicating with a remote system controller (e.g., RF antenna) (see Figure page 2); 
that is further configured to compactly connect with an existing electrical device by way of the electrically conductive jumpers and to be no larger than 90 mm x 45 mm x 22 mm (e.g., 14 AWG power wires; 18 AWG copper wires) (see page 5).
As to dependent claim 2, AEON teaches the electronic system of claim 1 wherein the electrical device is an existing outlet (e.g., circuit breaker) (see Figure page 4).
As to dependent claim 3, AEON teaches the electronic system of claim 1 wherein the electrical device is an single-pole single-throw switch (e.g., external/manual switch) (see Figure page 12).
As to dependent claim 4, AEON teaches the electronic system of claim 1 wherein the connector block provides between two and four connection points (e.g., live, neutral) (see Figure page 11).
As to dependent claim 5, AEON teaches the electronic system of claim 1 wherein said compact coupling provides both electrical and mechanical connectivity (e.g., external/manual switch) (see Figure page 12).
As to dependent claim 6, AEON teaches the electronic system of claim 1 wherein said control circuit provides a programming port (e.g., non-volatile memory retains all programmed information relating to the unit’s operating status) (see Page 1).
As to dependent claim 7, AEON teaches the electronics system of claim 1 wherein the circuit has multiple pairs of holes with each pair aligning with the push-in port of existing outlets and existing single-pole single-throw switches (e.g., switch inside the gang box) (see Figure page 13).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117